Crew III, J. P.
Appeal from an order of the Family Court of Ulster County (Mizel, J.), entered February 1, 1999, which granted petitioners’ application, in a proceeding pursuant to Family Court Act article 7, to adjudicate respondent a person in need of supervision.
When this matter was last before us, we determined that the filing of a person in need of supervision petition in Family Court constituted a proposed change to respondent’s “individualized education program,” thereby triggering the substantive and procedural safeguards set forth in the Individuals with Disabilities Education Act (20 USC § 1400 et seq.). As petitioners failed to comply with the statute, we dismissed the petition (264 AD2d 43).
*601Upon appeal, the Court of Appeals reversed that determination (95 NY2d 234) and remitted the case to us to address respondent’s remaining contention that his allocution to the charge of habitual tardiness was not knowing, voluntary and intelligent. The record reflects that Family Court fully advised respondent of his rights and the consequences of an admission to the allegations of truancy and that respondent, after consultation with his attorney and his mother, freely admitted to same. Accordingly, Family Court properly adjudicated him to be a person in need of supervision (see, Matter of Shari WW., 115 AD2d 193).
Spain, Carpinello and Mugglin, JJ., concur. Ordered that the order is affirmed, without costs.